Opinion issued April 21, 2011

 
 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-01093-CR
____________
 
DAVID BROWN PERMENTER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause No. 1245897
 
 

MEMORANDUM
OPINION




              Appellant,
David Brown Permenter, attempts to appeal his March 18, 2010 conviction for
driving while intoxicated, third offense.  Under Texas Rule of Appellate Procedure
26.2(a), a notice of appeal was due on or before April 19, 2010.  See
Tex. R. App. P. 26.2(a).  Appellant filed his notice of appeal on
December 3, 2010. In addition, the trial court's certification of Appellant's
right to appeal states that this is a plea bargain case and that the defendant
has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).
              A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest this court with jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  The court of
criminal appeals has expressly held that, without a timely filed notice of
appeal or motion for extension of time, we cannot exercise jurisdiction over an
appeal.  See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see
also Slaton, 981 S.W.2d at 210.
          Because the notice of
appeal in this case was untimely, we have no basis for jurisdiction over this
appeal.  Accordingly, we dismiss the
appeal for want of jurisdiction.  See Tex.
R. App. P. 25.2(d), 42.3(a), 43.2(f). 
All pending motions are dismissed as moot.
PER CURIAM
Panel consists of Chief Justice
Radack and Justices Alcala and Bland. 
Do not publish.   Tex.
R. App. P. 47.2(b).